

I
108th CONGRESS
1st Session
H. R. 387
IN THE HOUSE OF REPRESENTATIVES

January 27, 2003
Mr. Shadegg introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To authorize the Regional Foresters to exempt tree-thinning projects, which are necessary to prevent the occurrence of wildfire likely to cause extreme harm to the forest ecosystem, from laws that give rise to legal causes of action that delay or prevent such projects.


1. Short title This Act may be cited as the Wildfire Prevention and Forest Health Protection Act. 
2. Findings Congress finds the following:
(1) National Forest System lands in the United States are in poor ecological health and in grave danger of catastrophic wildfires because of high fuel loads. 
(2) The poor condition of these National Forest System lands is evidenced by the fact that, during 2002, 71,160 wildfires devastated over 7 million forested acres, including over 2.2 million acres in Alaska, 650,000 acres in Arizona, 491,000 acres in California, 915,000 acres of Colorado, 325,000 acres in New Mexico, 1 million acres in Oregon, and 265,000 acres in Utah. 
(3) It has been scientifically established that reducing fuel loads by thinning trees improves forest ecological health and reduces the risk of catastrophic crown fires. 
(4) Trees damaged by fire are more susceptible to insect infestation than healthy undamaged trees, and experts agree that fire damaged trees must be removed to improve forest health and that such removal must occur within six to twelve months if the fire damaged trees are to have any commercial value. 
(5) Under current Federal law, forest management projects designed to reduce fuel loads are subject to challenge and appeal by groups and individuals. 
(6) In a report issued in July 2002, the Forest Service found that 48 percent of projects involving mechanical tree thinning on National Forest System lands have been subject to challenge and appeal and that the extra decision-making analysis forced by these appeals added significantly to time required but did not materially improve the proposed action. 
(7) The Forest Service further found that In spite of the agency's best efforts, individuals or organizations opposed to the projects filed appeals and/or filed suit to stop the projects.. 
(8) Use of existing administrative and legal processes to address the fire danger in the United States will not enable the Forest Service to take the immediate action necessary to reduce fuel loads to both improve forest ecological health and prevent the occurrence of wildfires likely to cause extreme harm to the forest ecosystem.  
3. Regional forester authority to exempt wildfire prevention tree-thinning projects from certain laws
(a) Exemption authorityDue to the extraordinary wildfire threat present on National Forest System lands in the Forest Service Regions, the Regional Forester for a Forest Service Region may exempt a Forest Service project described in subsection (b) from any provision of law including, but not limited to, the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the National Forest Management Act (16 U.S.C. 1601 et seq.), and the project shall proceed immediately and to completion. In addition, the project shall not be subject to the notice, comment, and appeal requirements of section 322 of Public Law 102–381 (commonly known as the Appeals Reform Act; 16 U.S.C. 1612 note) or to judicial review by any court of the United States. 
(b) Covered projectsA Forest Service project referred to in subsection (a) is a project that involves the removal of trees on National Forest System lands managed by the Regional Forester that the Regional Forester finds, on the basis of the best scientific information available—
(1) are located in an area with a high fuel load, and a significant possibility exists that a crown fire could occur which would cause extreme harm to the forest ecosystem; or 
(2) are dead or severely damaged from fire.  
(c) CertificationThe Regional Forester shall certify the findings made under subsection (b) to the Chief of the Forest Service and the Congress.  
4. Constitutional authority The constitutional authority on which this Act rests is the authority of Congress to make all laws which shall be necessary and proper, as enumerated in Article I, Section 8 of the United States Constitution, as well as the authority of Congress to make all needful rules and regulations respecting the territory or other property belonging to the United States, as enumerated in Article IV, Section 3 of the United States Constitution. 

